                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

BRIAN EINES,                                            )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )        No. 1:19-cv-04016-JPH-MJD
                                                        )
PICKENS,                                                )
MCDUFFY,                                                )
CHRISTINA CONYERS,                                      )
                                                        )
                               Defendants.              )

                                               ORDER

        The plaintiff’s motion for an extension of time to pay the initial partial filing fee, dkt. [7],

is construed as a renewed motion to for leave to proceed in forma pauperis and is granted.

Although the records initially presented to the Court suggested that the plaintiff had the ability to

pay an initial partial filing fee, the Court credits his current representations in his motion that, in

reality, he cannot. The Court therefore finds that the plaintiff does not have the assets or means to

pay the initial partial filing fee originally assessed. Because the Prison Litigation Reform Act

mandates that a prisoner will not be prohibited from bringing a civil action for the reason that he

lacks the assets and means to pay an initial partial filing fee, 28 U.S.C. § 1915(b)(4), the plaintiff

is granted a waiver of payment of the initial partial filing fee in this case.


        Although the plaintiff is excused from pre-paying the full filing fee, he still must pay the

three hundred and fifty ($350.00) filing fee pursuant to the statutory formula set forth in 28 U.S.C.

§ 1915(b)(2) when able. See 28 U.S.C. § 1915(b)(1) (“the prisoner shall be required to pay the full

amount of a filing fee.”).

        The Court will screen the complaint in accordance with 28 U.S.C. § 1915A in due course.


                                                   1
SO ORDERED.
Date: 11/6/2019




Distribution:

BRIAN EINES
988189
PENDLETON - CIF
CORRECTIONAL INDUSTRIAL FACILITY
Electronic Service Participant – Court Only

Financial Deputy Clerk




                                              2
